 

, either you or

O days as specified herein and also file the original in the Clerk's office.

NOTICE TO DEFENDANT — You need-not appear personally in court to answer the complaint, but it you claim to havea detense

your attorney must serve a copy of your written answer within 2

Case Fe RG ROAISARY.Semmeekbis Aled éP/RdH36n Rees sa 22 |

TORT - MOTOR VEHICLE TORT - CONTRACT - EQUITABLE RELIEF - OTHER

‘ _ COMMONWEALTH OF MASSACHUSETTS

HAMPDEN, ss | __- __» SUPERIOR COURT |
: DEPARTMENT OF THE TRIAL COURT
“CIVIL ACTION NO.

Bh Radid habocks ond) Cales Saleen 8B

 

, PLAINTIFE(S)

, DEFENDANT(S)

MSP Tropes Michad? Treab@ w

To the above named defendant: 7 Sylvaw fie, Lilbahau, Ma Crbhvat ,

You are hereby summoned and required to serve upon Lbefor €. A Heivo_-
plaintiff's attorney, whose address is_ (0 ) iw Shek heotcesky. MA _Ol6/0
an answer to the complaint which is herewith served upon you, within 20 days after service of this sunamons
upon you, exclusive of the day of service. Ifyou fail to do so, judgment by default will be taken against -you
for theifelief ‘demanded in the complaint. You are also required to file your answer to the comiplaint in the
office Of the Clerk of this court at Springfield either before service upon the plaintiffs attorney or within a
~ reasonable time thereafter. nO, ;

ye suMMONs
7 7 [he ss Fhe Police Dreoper Michad Tree be ofl ae

 
    

   
    

te
e 9

Unless otherwise provided by mule 13(a), your answer must state as a counterclaim any claim which you
May have against the plaintiff which arises out of the transaction or occurrenice that is the subject matter of the
“plaintiff's claim or you will thereafter be barted from making such claim in any, other action. ,

 

 

Witness, Judith Fabricant, Esq., at Springfield the _——._ dayof
in the year of ourLordtwo thousand:* =

      

Soe Lilly

‘Laura S. Gentile, Esquire
CLERK OF COURTS

NOTES: .
1. This sammons is issued pursuant to Rule 4 of the Massachusetts Rules of Civil Procedure
2. When more than one defendant is involved, the names of all such defendants should appear in the caption. Ifa separate summons is used

for each defendant, each should be addressed to the particular defendant.

FORM No. 1
 

Case 3:20-cv-30199-KAR Document 1-1 Filed 12/31/20 Page 2 of 22

PROOF OF SERVICE OF PROCESS

wl hereby certify and return. 1 that on_ oo , 20 it served a Copy of the-within
summons, together witha copy of the complaint, in this action, upon the within nained. defendant, in the
following manner (See Mass. R. Civ. P.4 a -5):

 

 

 

 

 

 

 

Dated: | _ J 20°

N. B. £0 PROCESS SERVER, 0. = oS yoo
PLEASE PLACE DATB YOU MAKE SERVICE ON DEFENDANT! IN Tals BOX ON ON'THE
ORIGINAL AND ON COPY SERVED ONDEFENDANT., - -

C Gg
( Decem6Y/>| —. ,2020 3
: NEO)
 

Case 3:20-Cv-30199-KAR Document 1-1 Filed 12/31/20 Page 3 of 22

 

DOCKET NUMBER
CIVIL TRACKING ORDER

(STANDING ORDER 1- 88) 2079CV00529

Trial Court of Massachusetts
The Superior Court

 

 

 

CASE NAME:

Lebron, Edith Padro et al vs. Jones, Mass State Police SGT Liam R etal

Laura S Gentile, Clerk of Courts

 

TO: Robert A Scott, Esq.
Law Office of Hector E. Pineiro
807 Main St
Worcester, MA 01610

 

COURT NAME & ADDRESS
Hampden County Superior Court
Hail of Justice - 50 State Street
P.O. Box 559
Springfield, MA 01102

 

TRACKING ORDER - A - Average

You are hereby notified that this case is on the track referenced above as per Superior Court Standing
Order 1-88. The order requires that the various stages of litigation described below must be completed not later

than the deadlines indicated.

STAGES OF LITIGATION

DEADLINE

 

     

SERVED BY

 

Service of process made and return filed with the Court

 

Response to the complaint filed (also see MRCP 12)

 

Ail motions under MRCP 12, 19, and 20

02/06/2021

     
 

 

HEARD BY

 

FILED BY

 

01/07/2021

  
 

02/08/2021

  
       

  

  

03/08/2021 04/07/2021

 

All motions under MRCP 15

12/03/2021

 
 

01/03/2022 01/03/2022

 

   
 

 

 

 

All discovery requests and depositions served and non-expert
depositions completed

09/29/2022

 

 

All motions under MRCP 56

10/31/2022

 

 

 

Final pre-trial conference held and/or firm trial date set

 

Case shall be resolved and judgment shall issue by

 

 

 

    

11/28/2022

 

The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.

Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

This case is assigned to

 

 

DATE ISSUED ASSISTANT CLERK

10/13/2020 Shana Wilson

 

PHONE
(413)735-6017

 

 

Date/Time Printed: 10-13-2020 13:56:37

SCVOZE\ 08/2018

 
 

Case 3:20-cv-30199-KAR Document 1-1 Filed 12/31/20 Page 4 of 22

 

 

 

eee DOCKET NUMBER Trial Court of Massa
. | GIVIL ACTION COVER SHEET The Superior C lassachusetts %
| PLAINTIFF(S): Edith Padro Lebron, Carlos Santana COUNTY -

 

ADDRESS: 35 Kelth Street, Springfield, MA Hampden .

 

 

 

 

DEFENDANT(S): Liam Jones, Michael Trombley, Paul Anderson, Louis P. Weir, William H.

 

 

 

Lopes, Robert P. Bohl, Donald P. Brown, Mark D. Templeman, Jullo M. Toledo, Christopher Bates,

 

 

 

ATTORNEY: Hector E. Pineiro Clty of Springfield, Jonn Does 1 - 4
ADDRESS: Law Office of Hector E. Pinelro ADDRESS:
807 Main Street

 

Worester, MA 011610

 

 

 

BBO: 555315
TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)
CODE NO, TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
ABI Tortious action involving municipality A YES C] NO

 

 

*If “Other” please describe:

 

Is there a claim under G.L. c, 93A7 ls this.a class action under Mass. R, Civ, P. 237 |
[] Yes NO [] Yes NO |

STATEMENT OF DAMAGES PURSUANT TO G.L., c. 212, § 3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff's counsel relles to determine money damages.
For this form, disregard double or treble damage claims; indicate single damages only.

OR
(attach additional sheets as necessary)
A. Documented medical expenses to date:
1. Total hospital expenses .....scsecseeere on teapespesnavsnsossasceoneccoasenssae sorsananeesassnanscsers Geneon
$
$
$

 

2. Total doctor expenses . vee vane feseeenee
3, Total chiropractic OXPONSES .,...sssscerscsrescrsrsccsrssoressersnsrseccecrstsoasecsenesecsonsacsssonsonsonseneeetonenesbasencsoane sesssesescaueseesosoesuate sosenee
4. Total physical therapy OXPONSES v....sccsssrseesscorsrcsssesccssssssesnanssssesnssssessersssnaenes :

 

 

 

 

 

 

 

 

 

 

 

5. Total other expenses (describe below) . saesesssnssossscansesensassesanscencaceas senscdnsesecsecetsnsees $

Subtotal (A): $

B. Documented lost wages and compensation to date ............ esveoee “ P $

C. Documented property damages to date ........cssessssscssesseerssssnsennenssesscensnseesesneaeeqaessssessatacenssenecsssnssstacsactocasedeaseesetacvacaesseessaese ae $
D. Reasonably anticipated future medical and hospital expanses " seoneress sess S$

E. Reasonably anticipated lost Wages ..........cccssecccsssesssnsosssssescessscesscescssssenersoscesscsseronsensonsesaeees wees sevsanteasssosesensssenyeness $
F, Other documented items of damages (describe below) , sesgenen seed eseasaeeneesdassansenvsaananceseses gO

G. Briefly describe plaintiff's injury, including the nature and extent of injury:

unlawful police entry and search of a residence without probable cause; excessive force, battery, property damage, theft,
; ’ TOTAL (A-F):$ 100,000.00
paln and suffering; damages, exclusive of attorney fees and punitive damages, in excess of:

co CT. CLAIMS
(attach additional sheets as necessary)
This action includes a claim involving collection of a debt incurred pursuant to a revolving credit agreement. Mass. R. oN, P. 8.1(a),

Provide a detailed description of claim(s):
TOTAL: $

 

Signature of Attorney/ Unrepresented Plaintiff: X Date:

 

RELATED ACTIONS: Please provide the case number, case name, and county of any related actions pending in the Superior Court.

 

CERTIFICATION PURSUANT TO SJC RULE 1:18

| hereby certify that | have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules ¢ on Dispute Resolution (SUC
Rule 1:18) requiring that | provide my clients with informatige-about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various methods o f jispute resolution.

   
   
  
 

Signature of Attorney of Record: X Date: October 9, 2020

 

 

 
 

Case 3:20-cv-30199-KAR Document 1-1 Filed 12/31/20 Page 5 of 22

oN i
ao’ ‘

/
YY ad

COMMONWEALTH OF MASSACHUSETTS

HAMPDEN, ss HAMPDEN SUPERIOR COURT
Civil Action No.2079CV00529
EDITH PADRO LEBRON AND CARLOS
SANTANA,
Plaintiffs

)
)
)
MASS. STATE POLICE SGT. LIAM R. JONES MSP)
TROOPER MICHAEL TROMBLEY, TROOPER
ALFRED BURGOS, PAUL ANDERSON-

FILED
HAMPDEN COUNTY SHERIFF’S OFFICE,
LOU P. WEIR-HCS, SPRINGFIELD POLICE DEC 1 8 2020

) HAMPDEN COUNTY
)
OFFICER WILLIAM H. LOPES, LT. JULIO ).
TOLEDO-SPD, OFFICER ROBERT P. BOHL-SPD, ) [shaen Sli
OFFICER DONALD P. BROWN -SPD, ) CLERK OF COURTS
) . oe
)
)
)
)

SUPERIOR COURT

DET. MARK D. TEMPLEMAN-SPD,
CHRISTOPHER P. BATES-SPD, CITY OF
SPRINGFIELD and SPRINGFIELD POLICE
OFFICERSJOHN DOES 1-4,

Defendants

ye

FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
INTRODUCTION

1. When Edith Padro Lebron awoke to the sound of her front door being broken down and
then from her bedroom door saw men in plainclothes charging up the stairs at her, she
thought they were thieves, and she was right. They seized her and threw her down the
stairs, body slammed her grandson Carlos Santana, 18, to the floor, tore the house apart,
and stole an envelope with $2,000.00 for the mortgage payment Ms. Padro Lebron was
about to make on the home.

2. These thieves had badges and a search warrant, though they did not announce themselves -
as police when they broke into the house. The pretext for the search was that a son of Ms.
Padro Lebron who had not'lived at the home for at least 15 years was involved in a drug
ring. Since leaving he had listed thé address on registrations for a motorcycle and had
recently been seen visiting in the front yard. But the affidavit State Police Sergeant Liam
R. Jones signed to get a Judge or Mapistrate’s approval of the warrant had nothing from
any source — no report from informant or surveillance, no wiretapped phone conversation _
or statement by any witness -- to suggest the occurrence of drug transactions, or the
presence of drugs, or criminal activity of any | kind, at the Springfield home of Ms. Padro
Lebron and her husband.
 

Case 3:20-cv-30199-KAR Document 1-1 Filed 12/31/20 Page 6 of 22

4
1 \
! se?
‘ee

The warrant was invalid because it was based on the false premise that this was the home
of Ms. Padro Lebron’s other son, Jose Cedeno; it was facially invalid because had that
been his home the warrant affidavit nonetheless made no showing of a nexus between
criminal acts, evidence, or contraband and the home in order to demonstrate probable
cause to search. Liam Jones’ affidavit was so lacking in indicia of probable cause
that no reasonably competent officer would rely on it to seek a warrant -- nor could
he reasonably believe, were the warrant to issue, that it was valid.

The police executed their unlawful warrant unlawfully by using force on Ms. Padro
Lebron (a former police officer herself) and Mr. Santana far in excess of any needed to
assure the officers’ safety, by assaulting and injuring them, subjecting them to prolonged
detention for no legitimate purpose, and by stealing the mortgage money.

The break-in and search left the home in a shambles. The police reported seizing only a
bag of rubber bands and a “white bottle containing cutting agent.” The disappearance of
Ms. Padro Lebron’s mortgage money was outright theft.

Ms. Padro Lebron and Mr. Santana bring this action in federal civil rights to recover for
unlawful search, seizure with excessive force and needlessly prolonged detention in
violation of their right to be free from unreasonable search and seizure; and they sue in
tort for trespass, assault and battery with personal injury, damage to property and theft.

JURISDICTION

The action is brought under 42 U.S.C. § 1983, for violations of the Fourth, Fifth, and
Fourteenth Amendments to the United States Constitution, claims subject to the
jurisdiction of this Court per Title 28 U.S.C. § 1331 and 1343; and for common law torts
subject to the supplemental jurisdiction of the Court per 28 U.S.C. § 1367. Plaintiff also
asserts claims under the Massachusetts Declaration of Rights and statutes.

The action is timely pursuant to the Second Updated Order Regarding Court Operations
Under the Exigent Circumstances Created by the COVID-19 (coronavirus) Pandemic
adopted by Supreme Judicial Court May 26, 2020, effective June 1, 2020, tolling the
statute of limitations from March 17, 2020, through June 30, 2020, such that the number
of days remaining as of March 17, 2020, for timely filing of an action would remain the
number of days remaining for timely filing after June 30, 2020.

Because the action accrued June 29, 2017, as of March 17, 2020, the number of days
remaining for timely filing was 107 days from and after that date, through June 29, 2020.
Pursuant to the aforesaid Order as of June 30, 2020, the statute ran 107 days from and
after that date, through October 16, 2020.

PARTIES

Plaintiff Edith Padro Lebron (“Mrs. Padro”) resides at 35 Keith Street, Springfield,
Hampden County, Massachusetts.
 

10.

11.

12.

13.

14.

15.

Case 3:20-cv-30199-KAR Document 1-1 Filed 12/31/20 Page 7 of 22

oo i )
. ‘ \
1 4 ~~
Se!

Plaintiff Carlos Santana (“Mr. Santana”) resides at resides at 35 Keith Street, Springfield,
Hampden County, Massachusetts.

Defendant Set. Liam Jones, (“Sgt. Jones’), was at all pertinent times a duly sworn
Trooper of the Massachusetts State Police (“MSP”). He resides at 290 Parker Street, East
Longmeadow, Hampden County, Massachusetts.

Defendant Alfred Burgos (“Trooper Burgos”) was at all pertinent times a duly sworn
MSP Trooper. He resides at 1102 Avalon Drive, Northboro, Worcester County,
Massachusetts.

Defendant Michael G. Trombley (“Trooper Trombley”) was at all pertinent times a duly
sworn MSP Trooper. He resides at 7 Sylvan Dr., Wilbraham, Hampden County,
Massachusetts.

Defendant Paul Anderson (“Officer Anderson”) was at all pertinent times a duly sworn
officer of the Hampden County House of Corrections. His usual place of business is
located at 627 Randall Road, Ludlow, Hampden County, Massachusetts.

Defendant Louis P. Weir (“Officer Weir”) was at all pertinent times a duly swom officer
of the Hampden County House of Corrections. He resides at 41 Hitching Post Lane,
Wilbraham, Hampden County, Massachusetts.

Defendant William H. Lopes (“Officer Lopes”) was at all pertinent times a duly sworn
officer of the Springfield Police department officer (SPD). He resides at 3 Bradlind Ave.
Wilbraham, Hampden County, Massachusetts.

Defendant Robert P. Bohl, III (“Officer Bohl”) was at all pertinent times a duly sworn
officer of the Springfield Police department officer (SPD). He resides at 6 Elaine Dr.
Ludlow, Hampden County, Massachusetts.

Defendant Donald P. Brown (“Officer Brown”) was at all pertinent times a duly sworn
officer of the Springfield Police department officer (SPD). He resides at 56 Reservoir
Rd. Westhampton, Hampden County, Massachusetts.

Defendant Mark D. Templeman (“Officer Templeman”) was at all pertinent times a duly
sworn officer of the Springfield Police department officer (SPD). He resides at 53 Tufts
Street, Springfield, Hampden County, Massachusetts.

Lt. Julio M. Toledo (“Officer Toledo) was at all pertinent times a duly sworn officer of
the Springfield Police department officer (SPD). He resides at 81 Brightwood Ave,
Springfield, Hampden County, Massachusetts.

Christopher P. Bates (“Officer Bates”) was at all pertinent times a duly sworn officer of
the Springfield Police department officer (SPD). He resides at 157 Abbott Street,
Springfield, Hampden County, Massachusetts.
 

16,

17.

18.

19,

20.

21.

22.

23.

24,

25.

26.

27,

28.

29,

Case 3:20-cv-30199-KAR Document 1-1 Filed 12/31/20 Page 8 of 22

VL

Defendant City of Springfield (“the City”) is a municipal corporation duly organized and
chartered under the laws of the Commonwealth of Massachusetts, with its place of (“the
City”) is a duly incorporated municipality with a usual place of business located at 36
Court Street, Springfield, Hampden County, Massachusetts.

Officers John Does 1-4 are unidentified members of the SPD or the MSP.
Each individual defendant is sued in his or her individual capacity.

FACTS
Each of the foregoing paragraphs is incorporated as if fully set forth herein.

According to Massachusetts State Police Search Warrant Execution Report #2017-108-
12/81, during January 2017 members of the Hampden County Narcotic Task Force who
work for the Hampden County District Attorney’s Office which include the State Police,
Springfield Police, and from officers employed by the Hampden County Sheriffs Office.

For purposes of this complaint they shall be collective referred herein as (“SPDU
Hampden-HCNTF”).

At all pertinent times Sgt. Jones was a member of the MSP working in Hampden County
District Attorney’s narcotics unit.

At all pertinent times Trooper Trombley was a member of the MSP working in the
Hampden County District Attorney’s narcotics unit.

At all pertinent times, Trooper Alfred Burgos was a member of the MSP working in the
Hampden County District Attorney’s narcotic unit. .

At all pertinent times, Trooper Alfred Burgos was a member of the MSP working in the
Hampden County District Attorney’s narcotic unit.

At all pertinent times, Officer Paul Anderson (“Anderson”) was employed by the
Hampden County Sheriffs Department but was also a member of the SPDU Hampden-
HCNTEF unit.

At all pertinent times, Officer Lou P. Weir (“Weir”) was employed by the Hampden
County Sheriff's Department but was also a member of the SPDU Hampden-HCNTF

.

unit.

At all pertinent times, Lt. Julio Toledo (“Toledo”) was employed by the Springfield
Police Department narcotics unit but was also a member of the SPDU Hampden-HCNTF
unit.

At all pertinent times, Officer Christopher P. Bates (“Bates”) was employed by the
Springfield Police Department narcotics unit but was also a member of the SPDU
 

30.

31.

32.

33.

34.

35.

36.

37.

38.
39.

Case 3:20-cv-30199-KAR Document 1-1 Filed 12/31/20 Page 9 of 22

— o
, el
Sw

Hampden-HCNTF unit.

At all pertinent times, Officer Robert P. Bohl (“Bohl”) was employed by the Springfield
Police Department narcotics unit but was also a member of the SPDU Hampden-HCNTF
unit.

At all pertinent times, Officer Donald P. Brown (“Brown”) was employed by the
Springfield Police Department narcotics unit but was also a member of the SPDU
Hampden-HCNTF unit.

At all pertinent times, Officer Mark D. Templeman (“Templeman”) was employed by the
Springfield Police Department or MSP narcotics unit but was also a members of the
SPDU Hampden-HCNTF unit.

At all pertinent times each defendant acted under color of law pursuant to the statutes of
the Commonwealth of Massachusetts and/or the statutes, ordinances, regulations,
policies, customs, practices, and usage of the MSP, City of Springfield and the Hampden
County Sheriff’s Office.

A history of impunity regarding the use of excessive force

The police raid incident complained of herein, on June 29, 2017, at 35 Keith Street was
the direct and proximate result of a longstanding policy, practice, and usage of the City of
Springfield and by members of the SPDU Hampden-HCNTF unit.

As the all pertinent times the aforesaid defendants observed a policy, practice, and usage
of staging military-style home invasions in the so called “war on drugs” in which officers
could beat people, taunt, curse them at gunpoint with complete impunity — even when
officers stormed the wrong dwellings and subjected innocent citizens to such treatment.

By their acts and omissions in response to repeated incidents of such conduct -- some of
which are described below -- the City of Springfield and members of the SPDU
Hampden-HCNTF unit demonstrated deliberate indifference to the rights of persons to
freedom from armed invasion of their homes without cause and to freedom from
gratuitous violence and threats at the hands of police.

June 29, 2017: The raid on plaintiffs’ home at 35 Keith Street, Springfield

As stated earlier, during January 2017 members of the Hampden County Narcotic Task
Force along with Officer from the SPD began to gather information during a criminal
investigation regarding a drug trafficking organization that was supplying heroin to
Hampden County.

The lead investigator was Trooper Jones.
A “Search Warrant Execution Report” (SWER), prepared and signed by Trooper Jones
identified a criminal investigation and “confirmed” that one Emmanuel Soto (AKA
 

40.

41.

42.

43.

44,

45,

46.

47.

48.

49.

50.

Case 3:20-cv-30199-KAR Document 1-1 Filed 12/31/20 Page 10 of 22
aa

: i ‘ }
\. Z Se

“Cacho”) was the leader of a heroin drug ring.

Investigators identified various other members of this alleged drug organization,
including David Ramirez Perez, Joel Pacheco and Ms. Padro’s son Jose Cedeno.

According to their investigation and to the SWER, during the investigation police
claimed to have identified numerous locations, vehicles and individuals involved in the
distribution of heroin. ,

Trooper Jones’ SWER noted that the “lengthy investigation” culminated in the execution
of search warrants at businesses, residences, vehicles, storage facilities, etc.

Trooper Jones prepared a seventy (70) page Affidavit in support of an omnibus search
warrant in order to search multiple properties and brought it to a Judge in the Hampden
Superior Court, Judge Mark Mason for review and approval.

Liam Jones’ affidavit was so lacking in indicia of probable cause as to Cedeno
residing at 35 Keith Street in Springfield, MA or as to any nexus between that
address and criminal activity that no reasonably competent officer would rely on it
to seek a warrant; and no competent officer could reasonably believe that the
warrant issued in reliance on the affidavit was valid.

Judge Mason approved the execution of the search warrant for 35 Keith Street on the
basis of Trooper Jones sworn testimony and relying on his representations that the
information he provided to the Court was true and accurate, i.e. the probable cause he had
to search a number of properties, cars, businesses and storage facilities.

In it, Trooper Jones represented to Judge Mason that 35 Keith Street Springfield was a
property occupied or possessed by Jose L. Cedeno (dob: 01-21-1991) when he knew this
was not the case.

Judge Mason signed the omnibus search warrant but regulated the execution of same as
to 35 Keith Street in two respects: it could not be executed at night and it did not
authorize the police to enter the property without announcement, i.e. the police could not
break the doors to the apartment without first announcing themselves.

Some of the residences that the Court allowed to be searched included 26 Wigman Place,
Springfield, 92 Moulton Street, Springfield, Restless Towing and Auto Repair, 11 Lowell
Street, West Springfield, 95 Dawes Street, Springfield, MA among others.

At all times pertinent, the owners of 35 Keith Street were the plaintiff, Padro Lebron and
her husband, Mr. Colon, a truck driver.

Padro Lebron and her husband had owned 35 Keith Street for approximately 15 years and
had a mortgage on their home.
 

Case 3:20-cv-30199-KAR Document 1-1 Filed 12/31/20 Page 11 of 22

\ } a 7

‘, ‘
Se

51. Atall pertinent times, only three individuals lived at 35 Keith Street, Ms. Padro Lebron,
her husband (who had left home to go to work before the raid began) and her 18-year old
grandson, Plaintiff Carlos Santana.

52. 35 Keith Street is a three floor single family home located in a working class
neighborhood in Springfield.

53. As mentioned earlier one of the targets of the drug investigation and of the search
watrant, was Jose Cedeno (“Cedeno”’), Padro Lebron’s adult son.

54. Despite Trooper Jones false representations to a Superior Court judge that Cedeno
occupied and was in “possession” of 35 Keith Street, Springfield, Cedeno had not lived
on 35 Keith Street for close 15 years.

55. Atall pertinent times, Trooper Jones and his codefendants knew who lived and occupied
35 Keith Street, Springfield.

The police had no evidence tying Jose Cedeno to 35 Keith Street, Springfield

56. | When Trooper Jones obtained the search warrant to 35 Keith Street, he, nor his
codefendants’ had any evidence Cedeno lived there.

57. Because there was no credible surveillance performed on this property Trooper Jones did
not reveal to the Court this single family home was owned by Padro Lebron and her
husband.

58. No phone accounts, utilities, Census information or car registration tied Cedeno to 35
Keith Street, i.e. Registry of Motor Vehicle.

59. Nocontrolled buys of narcotics with the use of confidential informants connected 35
Keith Street with the sale or distribution of heroin.

60. No light pole cameras, frequently used by Trooper Jones and by the SPDU Hampden-
HCNTF unit or the SPD narcotics unit tied the comings and goings of Cedeno in and out
of 35 Keith Street in 2017.

61. | So how did Trooper Jones and his codefendants’ associated Cedeno to 35 Keith Street to
procure the search of this property?

62. Cedeno was tied up to 35 Keith Street in the most paltry manner.

63. According to Jones, Cedeno had been observed driving a Cadillac to New York that was
owned by his codefendant Soto used to transport drugs.

64. Investigators learned on March 13, 2017 after they contacted the New York Intelligence
Center (nearly 3 months before the execution of the warrant) that Cedeno was stopped
 

SS)

. 65.

66.

67.

68.

69.

70.

71.

72.

Case 3:20-cv-30199-KAR Document 1-1 Filed 12/31/20 Page 12 of 22

o y

.

eed

and issued a citation for speeding in Orange County, NY which identified Cedeno of 35
Keith Street, Springfield.

At page 66 of his Affidavit Trooper Jones noted “35 Keith Street is the residence of Jose
Cedeno, one of the targets of this this investigation...”

Jones concluded and swore to the Court that Cedeno lived at 35 Keith Street on the basis
of a vehicle citation for speeding in NY in January 2017 when Cedeno told Orange
County police he lived at 35 Keith Street. (Trooper Jones Affidavit at 66).

Trooper Jones also represented to the Court that Cedeno “also has a motorcycle
registered to him at this address and “[S]oto, the principal target of this investigation, has
been observed at this address.” Affidavit at page 66.

While the registration of a motorcycle to this address may have been correct the
remaining information was false because neither Jones nor any other codefendant ever
observed Soto entering or coming or going from the interior of 35 Keith Street except one
day before June 29, 2017, when Cedeno brought his grandchildren to Padro Lebron’s
house and was accompanied by Soto but neither entered the house and remained on the
public portion of 35 Keith Street.

To weasel the police contingent into 35 Keith Street Trooper Jones lied to the court that
they had observed a Honda Accord “on June 28, 2017 parked in the driveway of this
residence.”

Buried between paragraphs and lines of Trooper Jones’ Affidavit in support of the search
warrant is a reference to another property the SPDU Hampden-HCNTF obtained a search
warrant to search: 92 Moulton Street, Springfield.

In page 64 of his Affidavit Trooper Jones stated: “This is the same vehicle that SOTO
used to secretly meet SANTIAGO at the Target Parking lot after fleeing and escaping
from police officers. PACHECHO stopped using this vehicle and investigators located it
parked in front of 92 Moulton Street (Cedeno’s residence) which is a dead-end street in
the City of Springfield and an ideal spot to park the Honda Pilot to conceal it from law
enforcement. Investigators recently observed SOTO entered the unoccupied Honda Pilot
and spent several minutes in it before exiting and leaving the area. This leads
investigators to believe that SOTO has heroin secreted in the Honda Pilot and 92 Moulton
Street.”

No similar representation was ever made by Trooper Jones connecting Soto, Cedeno or
Padro Lebron to the distribution of heroin to 35 Keith Street.

The Illegal entry of 35 Keith Street, Springfield on June 29, 2017

 

' Trooper Jones also stated in his affidavit that on June 21, 2017 investigators observed Soto leave Restless Towing
and travelled to 26 Wigman street and few minutes later “Soto then left 26 Wigman Street and drove directly to
Keith Street the residence of Cedeno.”
 

73,

74.

75.

76,

77.

78.

79,

80.

81.

82.

83.

84.

85.

Case 3:20-cv-30199-KAR Document 1-1 Filed 12/31/20 Page 13 of 22

LY

Despite being required to knock and announced themselves before executing the search
warrant at 35 Keith Street Defendants’ failed to do so and busted through two front doors
shortly before 6am, i.e. they broke the balcony door and the main door entrance to the
house.

Screams, yelling and a great deal of commotion woke Padro Lebron from her bed located
on the second floor of her house next to a flight of stairs.

When she came out of her bedroom she saw a group of men running towards her. In
shock she screamed in Spanish “Que pasa? Que pasa?” but no one answered to her why
they were there,

Officer Doe grabbed and tossed her down the flight of stairs it caused her body to
stumble and slide down the entire flight of stairs causing injuries to her back and buttocks
until her right foot and leg got caught at the bottom post of the stairs.

When he Doe 1 tossed Padro Lebron down the flight of stairs she had a visible cast in her
left leg from an injury to her left knee. Padro Lebron reinjured her left knee as well and
experienced pain in her right leg and knee as well.

When she landed at the bottom of the stairs she heard cries from Carlos, her 18-year old
grandson.

Mr. Santana was roused up from his sleep, slapped in the face and jaw and slammed onto
the floor in his bedroom by a group of officers who forcefully brought him to the first
floor of the apartment.

Padro Lebron had an anxiety attack and was told to shut-up. She and her grandson were
handcuffed and remain so during their ordeal.

A video tape obtained by police captures a partial interaction between police and Padro
Lebron (some in English, some in Spanish).

Padro Lebron categorically told police her son did not live at 35 Keith Street, i.e. “But he
doesn’t have a bedroom here?” A: No. “Does he have any space here, does he have any
things here?” A: No, no, no.”

One of the Defendants translated for Padro Lebron and is heard saying that Cedeno didn’t
live there, didn’t stay there, and didn’t sleep in her house.

Padro Lebron asked to see a copy of the search warrant and was told they didn’t need a
search warrant.

While ransacking her house they kicked and injured a small dog she had loose in the’
house.
 

Case 3:20-cv-30199-KAR Document 1-1 Filed 12/31/20 Page 14 of 22

aN
, N

Net

86. They also brought a police K-9 to search for drugs who urinated on Santana’s clothing.

87. Initially no one spoke in Spanish with her but one of the Officers who spoke to her in
Spanish with a Puerto Rican accent apologized to Padro Lebron.

88. He told her “We went overboard.”

89. The Spanish speaking officer said to Carlos and Padro Lebron told her “My bad,” “if I
was in your shoes...” and “I know what you’re going thru.”

90. During the raid Army recruiters who were supposed to sign Carlos to join the US Army
were turned away.

91. Disgusted by what law enforcement had done to him and his grandmother he decided not
to enlist into the US. Army.

92. The cause significant property damage to her apartment and force her to incur monies
repairing her house.

93. In addition, Padro Lebron had cash in her bedroom to pay her mortgage.

94. The envelope she had in her bedroom with her mortgage money can be seen during a pre-
search and post search videotape taken by police. °

95. Approximately $2,000 was stolen from her.

96. According to return of officer serving the search warrant, signed by MSP Sgt. Jones no
money was recovered inside of 35 Keith Street.

97. The evidence person is described in records as officer Louis Weir.

98. The only evidence recovered according to SPD Det. M. Templeman was a “bottle of
laxative” on the “Top of dresser” and “Clear plastic bag with/black rubber bands.”

99. No drugs were found in her apartment.
100. Police remained in Padro Lebron’s house for hours.
101. Asadirect and proximate result of the foregoing Padro Lebron and Santana experienced

an extreme and terrifying invasion of privacy experienced a great deal of physical pain
and mental suffering.

' A longstanding patently unconstitutional use of force policy by the SPD

102. The use of excessive force with impunity in police raids was at all pertinent times part
and parcel of the general de facto policy, custom, practice and usage of the City that

10
 

Case 3:20-cv-30199-KAR Document 1-1 Filed 12/31/20 Page 15 of 22

— { :
J * ,

essentially gave officers extreme and unwarranted discretion in the use of force without
requiring them to account for the same.

103. Asamatter of policy the supervisory/policymaking defendants accorded this prerogative
in particular to members of the narcotics unit.

104. Asamatter of policy the supervisory/policymaking defendants did not substantively
monitor, assess, or regulate the use of force by SPD officers but sought to maintain the
appearance of doing so.

105. Asamatter of policy the supervisory/policymaking defendants did not initiate inquiry
into the cause of serious physical injuries to persons in SPD custody — no matter how
evident an arrestee’s injuries might be at booking or how clearly the arrestee stated a
claim of physical abuse, and regardless of medically diagnosed injuries not adequately
explained (if at all) in arresting officers’ reports.

106. Asamatter of policy the supervisory/policymaking defendants did not in any way take
notice of or action regarding an officer’s possible use of excessive force unless the
alleged victim submitted a formal complaint in writing to the SPD.

107. Asamatter of policy the supervisory/policymaking defendants, in doing show
investigations into formal written complaints of physical abuse, treated officers’ accounts
of the incidents as authoritative regardless of physical evidence or testimony to the
contrary.

108. Although the supervisory/policymaking defendants treated officer accounts of violent
incidents as authoritative, as a matter of policy they did not investigate circumstances
suggestive of untruthful reporting — in particular the systematic and customary false
reporting and non- reporting of excessive force by officers who perpetrated it and also by
those who witnessed it.

109. The policy is evident by the police commissioner practice at all pertinent times of .
automatically clearing officers of excessive force complaints where complainants would
not submit to personal interrogation.

110. The policy is evident in the SPD practice of generating and filing of vague, perfunctory
use of force reports and injured prisoner reports conveying an impression of oversight
while the reports in fact did not enable substantive review of officers’ conduct and were
ignored by the police commissioner, except for his review of meaningless statistical
summaries, .

111. The policy is evident from the fact that in cases of serious injury, such as broken facial
bones, at all pertinent times there was no review at the SPD of officer reports, booking
videos, or medical records to see if officers plausibly accounted for the injuries.

112. The policy is evident from the fact that no supervisory/policymaking defendant or
designee sought to track the types or severity of injuries prisoners sustained or to

11
 

Case 3:20-cv-30199-KAR Document 1-1 Filed 12/31/20 Page 16 of 22

oo.
:

X

re

_ compare them to officer accounts of the incidents, notwithstanding that the injuries
included serious and disabling injuries.

113. The policy is evident from the fact that at all pertinent times the supervisory/
policymaking defendants failed to require training of booking officers and their superiors
to inspect for and to document prisoner injuries, as required by the Massachusetts injured
prisoner statute, M.G.L. c. 276 § 33.

114. In virtually every case where the SPD investigated allegations of excessive force against
a police officer it has found the allegations to be unsubstantiated.

115. Atall pertinent times the SPD officers that came in contact with Plaintiff's were aware
from their own experience of lax policies and practices of their organizations regarding
the use of force and reporting of the use of force.

116.  Atall pertinent times the policy of impunity for the use and false reporting of excessive
force was well known to members of special SPD units such as the narcotics unit that
were involved in the raid from which this suit arises.

117. The foregoing policy, usage and practice of the supervisory/policymaking defendants
regarding the use of force demonstrates a callous disregard and deliberate indifference to
the rights of citizens coming into contact with the SPD to be free of unnecessary force
and communicated to the SPD officer defendants that if they engaged in the use or false
reporting of excessive force they would not be punished.

118. By way of example, and without limitation there have been a number of disturbing
incident of police vs. civilian violence involving members of the SPD.

119. In Douglas v. City of Springfield, Bigda et al, 3:14-cv-30210 (Dkt. 19-1)(D. Mass. Jan.
21, 2015) Mr. Douglas alleged in an amended complaint that Detective Bigda a notorious
leader of the SPD Narcotics unit who has since been indicted in federal court for beating
two juveniles alleged he was punched after being handcuffed, pistol whipped, and his
girlfriend slapped in the face by one of the officers.

120. Annumber of important protagonists in Douglas’ case were Trooper Liam Jones, who
worked hand in glove with the SPD Narcotics unit along with Sgt. Kent a supervising
narcotics officer, Det. Lopes, Det. Templeman and Det. Bates.

121. On October 14, 2016 the Honorable Katherine A. Robertson, U.S. Magistrate Judge in a
Report and Recommendation Regarding Defendant’s [City of Springfield] Motion for
Summary Judgment, denied the City of Springfield’s motion stating ruling: “A
reasonable finder of fact could also infer that there were flaws in the city’s investigation
of civilian complaints that demonstrated deliberate indifference to the risks posed by
officers against whom large number of civilian complaints about excessive use of force
had been made.”

12
 

Case 3:20-cv-30199-KAR Document 1-1 Filed 12/31/20 Page 17 of 22

~~
oN Ly

‘ rs
\e

122, Judge Robertson also opined “The JIU (“Internal Investigating Unit”) of the Springfield
Police submitted as evidence by Plaintiff show what appears to be a consistent pattern of
rejecting civilian complaints against police officers.” (citations omitted).

123. Judge Robertson also concluded “Taking these factors into account, a reasonable finder
of fact could conclude that Springfield’s investigative process was less than effective at
identifying officers prone to the use of excessive force.”

124. Finally, she concluded “Because Plaintiff claims to have been the victim of excessive use
of force during the execution of an arrest warrant, he has “produce[d] evidence that
serious prior incidents similar to the alleged constitutional violation in question put the
municipality on inquiry notice of [the officers’] danger to the public and that the police
department’s policy of ignoring or covering up those incidents was ‘the moving force’
behind the alleged violation.”

125. Although the Court records in Douglas was rife with examples of police vis-a-vis citizen
abuse Judge Robertson found that Officer Templeman had been the subject of some thirty
ITU complaints, twenty of which involved allegations of excessive force, i.e. including a
complainant that alleged that he was kicked in the face during a drug raid or someone
else who claimed he was beaten by him at the police station.

126. Judge Robertson found another officer (Patruno) had been subject to nine (9) ITU
complaints including complaints of excessive force.

127. She also found that Kakley (also involved in the Soto and Cedeno case) had thirteen (13)
NU complaint, five alleging excessive force.

128. Judge Robertson found that Christopher Bates, had been the subject of twelve (12) ITU
complaints, three of which alleged unreasonable force.

129. Court records from the Douglas case demonstrate that Det. Bigda had been the subject of
Twenty-six complaints (26) ITU civilian complaints some, which the US Magistrate
Judge found involved violent conduct during drugs raids or conclusions by. judges he had
provided false testimony in State Court.?

130. In April 2018 the US Department of Justice initiated an investigation of the SPD
narcotics unit under the Violent Crime Control And Law Enforcement Act of 1994.

131. As part of their investigation into the beating of an adolescent by Officer Bigda at the
Palmer police station they convened a federal grand jury.

132. During the federal grand jury the US Attorney’s Office called important members of the
SPD Narcotic unit including the commanding officer Capt. Steven Kent, Jose Robles,
Luke Cournoyer, Lt. Alberto Ayala and Edward Kalish --all of which asserted their Fifth

 

? She also found that Kent, the supervisor of the narcotics unit had been the subject of twenty-three ITU complaints,
sixteen of which involved allegations of excessive force.

13
 

133,

134.

135.

136.

137.

138.

139.

Case 3:20-cv-30199-KAR Document 1-1 Filed 12/31/20 Page 18 of 22

—- :
co
Lo SA

_

,
i

Amendment rights and all of which had to be immunized to testify about corrupt and
illegal practices in the narcotics unit.

After a thorough investigation the USDOJ concluded on July 8, 2020 there was
reasonable cause to believe that the SPD Narcotics Bureau officers engaged in a pattern
and practice of excessive force in violation of the Fourth Amendment of the United States
Constitution.

Furthermore they also concluded that while ITU has investigated some excessive force
complaints made by members of the public, its investigations lack critical content needed
to determine if an allegation should be sustained. This has resulted in zero sustained
findings of excessive force against any Narcotics Bureau officer in the last six years.

Mayor Sarno, on whose time watch all of these abuses occurred reacted to the USDOJ
report by publicly stating the conclusions were “Disturbing and Dissapointing.”

The foregoing policy, usage and practice of the supervisory/policymaking defendants was
a moving force in cause of the injuries complained of herein because it gave SPD officers
a sound basis to believe their abuses of the plaintiffs would not result in discipline or
other consequence.

On the day in question Padro Lebron and her grandson went to Mayor Sarno’s office to
complain about what happened.

Mayor Sarno’s office aware of the allegations send the Plaintiffs to the police
department who told them they had no records of police entering her apartment.

No one has been disciplined.

COUNT I

42 U.S.C. § 1983 unreasonable force & unreasonable entry and search of dwelling

Defendants Trooper Jones, Trooper Trombley, Trooper Burgos, Officer Anderson, Officer
Weir, Officer Lopes, Lt. Toledo, Officer Bohl, Officer Brown, Det. Templeman, Det. Bates

140.

141,

142.

and Officer Does 1-4
Each of the foregoing paragraphs is incorporated as if fully set forth herein.

Trooper Jones’ affidavit was so lacking in any indicia of probable cause as to
Cedeno’s residing at 35 Keith Street in Springfield, MA or as to any nexus between
35 Keith St., and any criminal activity that no reasonably competent officer would
have relied on it to seek a warrant; and no competent officer could reasonably
believe that the warrant issued in reliance on the affidavit was valid. -

As a direct and proximate result of Defendants’ violations of their constitutional rights to

be free of unreasonable search and seizure, and excessive force, the plaintiffs were
harmed as set forth herein.

14
Case 3:20-cv-30199-KAR Document 1-1 Filed 12/31/20 Page 19 of 22

oN Cs
O UY

COUNT II

42 U.S.C. § 1983, Monell Liability
Defendants City of Springfield,

143. Hach of the foregoing paragraphs is incorporated as if fully set forth herein.

144. The Defendant City of Springfield, by its custom and usage of failing to train, supervise
or to exercise discipline in the use of excessive force and in reporting of excessive force
and arrestees’ injuries, acted with deliberate indifference to the constitutional rights of
individuals who came in contact with the SPD, which in whole or in part was the moving
force behind the unlawful misconduct of defendants and the resulting injuries of the
plaintiffs.

COUNT III

Conspiracy
Defendants Trooper Jones, Trooper Trombley, Trooper Burgos, Officer Anderson, Officer

Weir, Officer Lopes, Lt. Toledo, Officer Bohl, Officer Brown, Det. Templeman, Det. Bates
and Officer Does 1-4

145. Each of the foregoing paragraphs is incorporated as if fully set forth herein.

146. The Defendants conspired to concoct and report a false story regarding the circumstances
of the raid on plaintiffs’ home in an effort to conceal evidence of constitutional violations
and thereby violated plaintiffs’ rights to due process.

COUNT IV
Assault and Battery
Defendants Trooper Jones, Trooper Trombley, Trooper Burgos, Officer Anderson, Officer
Weir, Officer Lopes, Lt. Toledo, Officer Bohl, Officer Brown, Det. Templeman, Det. Bates
and Officer Does 1-4

147, Each of the foregoing paragraphs is incorporated as if fully set forth herein.

148. Defendants committed the common law torts of assault and battery against the plaintiffs
and as a direct and proximate result the plaintiffs sustained the injuries described herein.

COUNT V
Trespass
Defendants Trooper Jones, Trooper Trombley, Trooper Burgos, Officer Anderson, Officer
Weir, Officer Lopes, Lt. Toledo, Officer Bohl, Officer Brown, Det. Templeman, Det. Bates
and Officer Does 1-4

149. Each of the foregoing paragraphs is incorporated as if fully set forth herein.

150. Defendants committed the common law torts of trespass against the plaintiffs and as a

15
 

Case 3:20-cv-30199-KAR Document 1-1 Filed 12/31/20 Page 20 of 22

“oN r
\

direct and proximate result the plaintiffs sustained the injuries described herein

COUNT VI
Massachusetts Civil Rights Act, M.G.L. ¢. 112 § 11H
Defendants Trooper Jones, Trooper Trombley, Trooper Burgos, Officer Anderson, Officer
Weir, Officer Lopes, Lt. Toledo, Officer Bohl, Officer Brown, Det. Templeman, Det. Bates
and Officer Does 1-4

151. Each of the foregoing paragraphs is incorporated as if fully set forth herein.

152, These Defendants deprived the adult plaintiffs of their rights of free expression under
federal and state law by using threats, intimidation and coercion, to silence their
questions and protests during the raid, thereby violating the Massachusetts Civil Rights
Act.

153. Asadirect and proximate result of the aforesaid unlawful conduct, the plaintiff suffered
the injuries described herein.

COUNT VII
Intentional Infliction of Emotional Distress
Defendants Trooper Jones, Trooper Trombley, Trooper Burgos, Officer Anderson, Officer
Weir, Officer Lopes, Lt. Toledo, Officer Bohl, Officer Brown, Det. Templeman, Det. Bates
and Officer Does 1-4

154. Each of the foregoing paragraphs is incorporated as if fully set forth herein.

155. The conduct of these defendants towards the plaintiffs constituted intentional infliction of
emotional distress.

156. By their actions, the defendants named above subjected plaintiffs to reprehensible
conduct knowingly, intentionally, willfully, purposely, maliciously and with such
reckless disregard of the consequences as to display a conscious indifference to the
danger of harm and injury.

157. As adirect result of the intentional conduct of the defendants in this count, plaintiffs
suffered severe emotional distress and great pain of body and mind.

COUNT VII
Massachusetts Privacy Act, M.G.L. ¢. 214 § 1B
Defendants Trooper Jones, Trooper Trombley, Trooper Burgos, Officer Anderson,
Officer Weir, Officer Lopes, Lt. Toledo, Officer Bohl, Officer Brown, Det.
Templeman, Det. Bates and Officer Does 1-4
158. Each of the foregoing paragraphs is incorporated as if fully set forth herein.

159, These defendants violated plaintiffs’ privacy rights under the Massachusetts Privacy Act

16
 

Case 3:20-cv-30199-KAR Document 1-1 Filed 12/31/20 Page 21 of 22
oN —_

! } . y /
NU Ne

by unreasonably, substantially and seriously interfering with her privacy as set forth
herein.

160. Asadirect and proximate result they caused plaintiffs’ great pain of body and mind.

COUNT IX
Theft
Defendants Trooper Jones, Trooper Trombley, Trooper Burgos, Officer Anderson, Officer
Weir, Officer Lopes, Lt. Toledo, Officer Bohl, Officer Brown, Det. Templeman, Det. Bates
and Officer Does 1-4

161. Each of the foregoing paragraphs is incorporated as if fully set forth herein.

\

162. Defendants committed the common law tort of theft against the plaintiff Padro Lebron
and as a direct and proximate result she sustained the injuries described herein

PRAYER FOR RELIEF
The Plaintiff respectfully requests the Court to order the following relief:

All compensatory damages recoverable;

Injunctive Relief;

All punitive damages recoverable;

All attorney’s fees, costs and expenses allowable;

That defendants be found jointly and severally liable;

Any and all other relief as the Court deems just and proper

NAUMPYNS

PLAINTIFF DEMANDS A JURY TRIAL AS TO ALL COUNTS IN THE COMPLAINT

Respectfully submitted,
PLAINTIFFS

By their hig ajforneys,

Hector E. Pineiro, BBO # 555315
Robert A. Scott BBO # 648740

Law Office of Hector E. Pineiro, P.C.
807 Main Street

Worcester, MA 01610

T. (508) 770-0600

F. (508) 770-1300
hector@pineirolegal.com

robin@pineirolegal.com
DATED: December 3, 2020

17
 

Case 3:20-cv-30199-KAR Document 1-1, Filed 12/31/20 Rage 22 of 22

COMMONWEALTH OF MASSACHUSETTS
HAMPDEN, ss HAMPDEN SUPERIOR COURT

EDITH PADRO LEBRON AND CARLOS )
SANTANA, )
Plaintiffs )
) Civil Action No.20¥46CV-
Vv. )
)
MASS. STATE POLICE SGT. LIAM R. JONES MSP)
TROOPER MICHAEL TROMBLEY, TROOPER

ALFRED BURGOS, PAUL ANDERSON-
HAMPDEN COUNTY SHERIFF’S OFFICE,

20 Co2e3

LOU P. WEIR-HCS, SPRINGFIELD POLICE TE OE LCOURT
OFFICER WILLIAM H. LOPES, LT. JULIO FILED
OFFICER DONALD P. BROWN -SPD, oct 09 2020

DET. MARK D. TEMPLEMAN-SPD,
CHRISTOPHER P. BATES-SPD, CITY OF
SPRINGFIELD and SPRINGFIELD POLICE
OFFICERSJOHN DOES 1-4,

Defendants

CLERK OF (S10

PLAINTIFF’S REQUEST FOR APPOINTMENT OF PROCESS SERVER
[Mass. R. Civ. P. 4 (c)]

)
)
)
)
TOLEDO-SPD, OFFICER ROBERT P. BOHL-SPD, )
)
)
)
)
)
)

Now come the plaintiff and as per Massachusetts Rule of Civil Procedure 4 (c) she
requests this Honorable Court to appoint as process server in this action a constable of the Office
of George & Associates, 390 Main Street, Suite 1039, Worcester, Massachusetts, in order to
assure a substantial savings in time. The undersigned affirms under the pains and penalties of
perjury that to the best of his knowledge and belief the person to be appointed is a Constable
experienced in the service of process and not a party to, or otherwise interested in, this action.

WHEREFORE, plaintiffs respectfully request that the motion be allowed and that the
Office of George & Associates be appointed as process server in this action.

jolis[2o2o
Allowed
Mh CL
lOfpeyoe
mail d BP
